Citation Nr: 0303167	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a left wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1982 to October 
1985.

This appeal originates from a July 1998 rating decision that 
denied the veteran's claim for a compensable evaluation for 
his service-connected residuals of an injury to the left 
wrist.  The veteran submitted a notice of disagreement with 
the decision in December 1998, and a statement of the case 
was issued in February 1999.  The veteran perfected his 
appeal to the Board of Veterans' Appeals (Board) in February 
1999.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran's service-connected residuals of a left wrist 
injury consist of noncompensable, if any, limited motion, and 
conceivable additional functional loss due to pain and 
weakness.  


CONCLUSION OF LAW

By resolving all reasonable doubt in the veteran's favor, the 
criteria for a compensable, 10 percent, evaluation for 
service-connected residuals of a left wrist injury have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003, 5010, 5213, 5214, 5215 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 
C.F.R. § 3.102 (2002).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002);  38 C.F.R. § 3.159(b) (2002).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection residuals of a 
left wrist injury has been accomplished. 

As evidenced by the February 1999 statement of the case and 
the February 2002, supplemental statement of the case, the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  Hence, the Board finds that they 
have been given notice of the information and evidence needed 
to substantiate the claim and have been afforded 
opportunities to submit such information and evidence.  The 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a November 
2001 letter, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, but what the evidence had to show to establish a 
higher evaluation for his service-connected left wrist 
disability, as well as what medical and other evidence the RO 
had obtained and what information or evidence the veteran 
needed to provide in support of the claim.  Hence, the duty 
to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The veteran has been 
afforded VA examinations during the appeal period, the most 
recent of which he failed to report to.  In addition, 
outpatient clinical records from the VA Medical Center in 
Erie, Pennsylvania, have been associated with the claims 
file.  Significantly, neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

II.  Factual Background

The veteran's service medical records are unavailable for 
review except for those records concerned with administrative 
data, as well as the veteran's entrance examination report 
showing no fracture of the left hand.  

Within one month of the veteran's separation from service, in 
November 1985, he filed a claim for compensation benefits for 
a navicular fracture that he reported sustaining in September 
1985.

The veteran presented to a VA examination in December 1985 
with a fiberglass cast on his left wrist and forearm.  A left 
wrist x-ray was taken revealing a suggestion of some 
increased sclerosis along the radial margin of the scaphoid 
bone, but no definite fracture could be seen and the anatomy 
of the wrist appeared intact.  The report noted that the 
fiberglass cast obscured fine bony detail.  Repeat 
examination without the cast was suggested.

A January 1986 VA orthopedic record shows that it was the 
veteran's first clinic visit for his navicular fracture of 
the left hand that he injured approximately one year earlier, 
followed by an open reduction with bone grafting.  The record 
also shows that the veteran had a well fitting thumb spica 
removed from the left upper extremity revealing a healed scar 
overlying the anatomical snuffbox in the area of the left 
wrist.  There was no area of tenderness or pain.  There was 
some stiffness on thumb motion, but no gross loss of motion.  

An x-ray of the veteran's left wrist was performed in January 
1986, the results of which revealed deformity with associated 
bony sclerosis involving the mid-portion of the navicular 
bone as described.  The overall appearance suggested that of 
an old fracture; however, clinical correlation was suggested 
to rule out recent injury.

In November 1986, the RO granted service connection for a 
fracture of the left navicular bone, and assigned a 
noncompensable evaluation.

X-rays of the veteran's left hand and wrist were again taken 
in March 1989, along with a tomogram of carpal bones in May 
1989.  The x-rays demonstrated very mild chronic change 
involving the wrist.  There was no evidence for acute 
fracture.  Bony mineralization was normal.  The impression 
was an essentially negative examination.  The tomogram result 
led to an impression of no definite evidence of nonunion.  
Healing fracture of navicular bone with partial bony union.

A VA operative report dated in May 1989 shows that the 
veteran underwent neurolysis, median ulnar nerve, left wrist, 
due to neurapraxia, median nerve, left wrist.

In October 1997, the veteran requested an increased 
(compensable ) evaluation for his service-connected left 
wrist disability.  He complained of a loss of grip with 
frequent finger cramps and numbness.  He also said that the 
condition had worsened over the years.  

During a VA examination in June 1998, the veteran reported by 
way of history that he injured his left wrist in service in 
1984 and wore a cast for five months.  He said that the 
fracture did not heal and he underwent an open reduction with 
bone graft from his right hip.  He said he was a roofer and 
noticed aching and stiffness at work.  He said he was 
occasionally unable to do lifting and was affected by weather 
changes and activities.  He was under no specific treatment 
and did not wear a brace or take medication.  Findings 
revealed a well-healed surgical scar approximately two inches 
in length overlying the distal radius.  It was not tender.  
There was no keloid noted.  There was no loss of wrist 
motion.  There was no thenar atrophy.  There was good grip of 
the left hand in comparison to the right.  An impression was 
given of osteoarthritis of the left wrist.  X-rays of the 
veteran's left wrist revealed slight arthritic changes, 
likely osteoarthritis of the left wrist, without acute 
abnormality.

The RO continued a noncompensable evaluation for the 
veteran's left wrist disability in a July 1998 rating 
decision.

In his substantive appeal in February 1999, the veteran once 
again complained of loss of grip with finger cramps and 
frequent numbness.  He said that the condition was much worse 
in cold weather and that the VA examination in June 1998 did 
not reflect this.  He attributed the extent of pain and 
cramps that he experienced in the cold weather to the 
arthritic changes shown on examination.

A VA orthopedic examination was conducted in March 2001.  The 
veteran reported that he drove heavy equipment and had 
problems gripping the steering wheel of the equipment.  He 
said that once or twice a month he had to stop the activities 
for a day or so and go on light work.  He took no medication 
for his left hand and wrist.  He was right-sided dominant.  
There was aching continuously in the hand.  The veteran was 
able to hunt.  Range of motion of the left wrist was equal to 
that of the right revealing extension to 45 degrees, flexion 
to 80 degrees, and 10 degrees of both radial and ulnar 
deviation.  The veteran had a satisfactory power of grip and 
there was no loss of motion of the hand or wrist.  There was 
a one-inch surgical scar overlying the snuffbox region that 
was slightly tender to deep palpation.  There was also a 
second surgical scar paralleling the palmar crease extending 
from the mid palm down into the wrist.  The veteran said that 
that was for carpal tunnel syndrome and was not connected at 
all with the present condition.  The examiner remarked that 
he could find no evidence of malingering.  In reference to 
pain, there appeared to be no increase in the veteran's pain 
level with motion.  There appeared to be no loss of power and 
no abnormal fatigability, except for the pain addition than 
there would be on the right hand and wrist.  The examiner 
said he was not able to offer an opinion as to the extent of 
additional disability during a flare-up and would have to see 
the claimant at the time of a flare-up for any such opinion.  

During a VA peripheral nerve examination in March 2001, the 
veteran said that he had been doing well until five years 
earlier when he began noticing numbness in the thumb and some 
difficulty using the left hand.  He said that he spent a lot 
of time in his present job driving heavy equipment, and he 
had to use his left hand to turn steering wheels.  He 
explained that the longer he did this, the worse the 
condition became.  He noted numbness and some pain radiating 
along the palmar aspect of the thumb to the base of the thumb 
up into the digits.  He occasionally noted some numbness in 
the other fingers.  He felt that his grip and coordination of 
the hand had suffered.  He said that he had to be on light 
duty when his hand acted up.  He denied any pain, any 
radicular sensation and electrical sensation, any persistent 
loss of function, weakness or incoordination.  

On examination, the strength of the upper extremity was 
somewhat difficult to judge at times.  Occasionally there was 
give way weakness, and the examiner was of the opinion that 
there was some mild atrophy, particularly in the dorsal 
interosseus muscles.  Strength appeared to be reasonably good 
overall and the examiner did not see any obvious attempts at 
manipulation of the findings or any obvious malingering.  
Deep tendon reflexes were "***" to biceps, triceps, 
brachioradialis, "***", and deltoids.  There was no 
sensation loss of light touch, pinprick, temperature, or 
vibration.  There was no Tinel's sign and real Phalen's sign, 
but there was a Tinel's sign at the left elbow.  The examiner 
indicated that if there was any weakness, it may have been in 
the dorsal and volar interosseus muscles of the left hand.  
The veteran was given an impression of possible median or 
ulnar neuropathy.  The examiner recommended EMG and nerve 
conduction studies plus a second evaluation of the veteran's 
hand problem, including detailed examination of the ulnar 
nerve to determine whether there was any evidence of 
denervation.  An addendum to this report shows that the 
veteran was scheduled to report for an electromyogram (EMG) 
in May 2001, but failed to report for the procedure.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, when an increased rating is at issue, 
the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a).  See 
also § 3.655.

The veteran's disability originally was evaluated under 
Diagnostic Code 5299-5213, which is indicative of a 
nonspecific orthopedic disability rated on the basis of 
impairment of supination or pronation.  See 38 C.F.R. 
§§ 4.20, 4.27.  The veteran was assigned a noncompensable 
evaluation because there was then no evidence that the 
criteria for the minimum compensable evaluation (limitation 
of supination to 30 degrees or less) had been met.  See 
38 C.F.R. § 4.31.  The note under Diagnostic Code 5213 
indicates that, for all forearm and wrist injuries, evaluated 
under codes 5205 through 5213, multiple impaired finger 
movements due to tendon tie-up, muscle or nerve injury, are 
to be separately rated and combined not to exceed the rating 
for loss of use of the hand.  

Based on findings from a March 2001 VA peripheral nerve 
examination that suggested a possible neurological component 
to the veteran's left wrist disability, an attempt was made 
to secure further medical evidence on this point.  However, 
the record shows that the veteran failed to appear for a 
scheduled EMG study in May 2001.  The veteran's failure to 
report to, particularly, this scheduled appointment without 
providing just cause leaves the Board with insufficient 
evidence in which to consider his service-connected wrist 
disability on a neurological basis.  Rather, the disability 
will be evaluated from a musculoskeletal standpoint.  See 
38 C.F.R. §§ 3.327(a), 3.655.  

Since VA examination in June 1998 revealed x-ray findings of 
slight arthritic changes in the left wrist, the veteran has, 
consistent with the provisions of Diagnostic Codes 5003 and 
5010, been evaluated on the basis of limitation of motion of 
the wrist, under Diagnostic Code 5215.  Given the evidence of 
record, the Board finds that these diagnostic codes continue 
to provide an appropriate basis for evaluation of the 
veteran's disability.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.").

Traumatic arthritis is evaluated under Diagnostic Code 5010, 
which, in turn, is evaluated under the criteria for 
Diagnostic Code 5003, which prescribes that degenerative 
arthritis (to include hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent evaluation is assignable for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under 38 C.F.R. § 4.71, Diagnostic Code 5215 for limitation 
of motion of the wrist, a 10 percent evaluation is warranted 
for the major or minor extremity when dorsiflexion is less 
than 15 degrees or palmar flexion is limited in line with 
forearm.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Pertinent to the increased rating claim on appeal, the only 
evidence that provides range of motion findings upon which to 
evaluate the veteran's disability are reports associated with 
VA examination in March 2001.  However, such findings do not 
satisfy the criteria under Code 5215 for a compensable, 10 
percent, evaluation based on actual limitation of motion.  
That is, the veteran's demonstrated ranges of motion at the 
peripheral nerve examination of left wrist extension 
(dorsiflexion) of 45 degrees exceeds the schedular criterion 
of less than 15 degrees, and his demonstrated (palmar) 
flexion of 80 degrees exceeds the criterion that it be 
limited in line with forearm.  In addition, the March 2001 
orthopedic and June 1998 VA examinations revealed no loss of 
wrist motion.  In short, a compensable rating under 
Diagnostic Code 5215, based on objective range of motion 
findings, is not warranted.  

However, there is some evidence that the veteran may 
experience functional loss in addition to that shown 
objectively due to pain and weakness.  With respect to pain, 
the veteran complained during the March 2001 VA peripheral 
nerve examination of some pain that radiated along the palmar 
aspect of his thumb to the base of the thumb up into the 
digits, and he complained during the March 2001 orthopedic 
examination of continuous aching in the left hand.  As to a 
medical assessment of pain, the orthopedic examiner in March 
2001 opined that there appeared to be no increase in the 
veteran's pain level with motion, and went on to note that 
except for the pain addition, there appeared to be no loss of 
power and no abnormal fatigability.  The examiner has thus 
acknowledged that there is some level of left wrist pain that 
the veteran endures.

Regarding weakness, the Board notes that the veteran has been 
persistent in his complaint of loss of handgrip ever since 
filing his increased rating claim in 1997.  Although neither 
of the VA examiners in March 2001 found any problem with the 
veteran's power grip, the peripheral nerve examiner did 
assert that the strength in the upper extremity was somewhat 
difficult to judge at times, and that there was occasionally 
give way weakness.  His finding of occasional give way 
weakness is consistent with the veteran's report that his 
hand acts up once or twice a month requiring him to perform 
light duty for a day or two.  It is also pertinent to note 
the veteran's report that his hand condition is worse with 
the repetitive task of steering vehicles at work, and during 
cold weather.  

Hence, although the evidence is unclear as to whether the 
veteran actually has limitation of motion of the wrist, and 
the evidence regarding whether a compensable rating should be 
granted on the basis of conceivable additional functional 
loss due to pain and weakness, factors to be considered 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, is not 
entirely conclusive and leaves some reasonable doubt, such 
doubt must be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  Consequently, the Board finds that, affording 
the veteran the benefit of the doubt, the criteria for a 
compensable, 10 percent, evaluation under Diagnostic Codes 
5003 and 5215, for functional loss due to pain and weakness, 
have been met.  

However, no higher evaluation is assignable on any basis.  As 
indicated above, a 10 percent rating is the maximum 
assignable under Diagnostic Code 5003 for each major joint or 
group of minor joints affected by limitation of motion, and 
is the only evaluation assignable under Diagnostic Code 5215.  
Moreover, while, on the basis of the current record, the only 
other diagnostic code pursuant to which the veteran's left 
wrist disability could be rated is Diagnostic Code 5214 for 
wrist ankylosis, there is no medical finding of ankylosis, or 
evidence to even suggest that, with consideration of 
functional loss due to pain and weakness, his disability is 
comparable to ankylosis.  Thus, this diagnostic code is not 
applicable in the instant appeal.  

Moreover, there is no showing that the veteran's left wrist 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321.  There 
is no showing that the veteran's left wrist symptomatology 
alone has resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
The veteran's report in March 2001 of having to take a day or 
two of light duty once or twice a month due to his wrist does 
not constitute marked interference with employment.  
Moreover, this disability has not been shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  Thus, in the absence of evidence of such factors 
as those noted above, the Board is not required to remand any 
of the claims for higher initial evaluations to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, a 10 percent, but no higher, 
evaluation for service-connected left wrist disability is 
warranted.


ORDER

A compensable, 10 percent, evaluation for residuals of a left 
wrist injury is granted; subject to the law and regulations 
governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

